FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50558

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00339-SJO

 v.
                                                 MEMORANDUM*
JOSE DE JESUS GARCIA, a.k.a. Jose De
Jesus Garcia Santiago,

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Jose De Jesus Garcia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Garcia’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Garcia the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Garcia waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Garcia’s plea or the criminal history category calculated by the

court. We therefore affirm as to those issues. We dismiss the remainder of the

appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d
974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     15-50558